                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DIANNA DIRBIN,                                :
          Plaintiff,
                                                             CIVIL ACTION
              v.                              :              NO. 19-2653

PHILLY MARKETING GROUP INC.,
          Defendant.                          :

                                         ORDER

       AND NOW, this 27th day of March 2020, upon consideration of Defendant’s Motion to

Dismiss (ECF No. 10) and Plaintiff’s Response: thereto (ECF No. 11), it is hereby ORDERED as

follows:

              (1)     Defendant’s Motion is GRANTED as to Counts II through VI of
                      Plaintiff’s Amended Complaint;

              (2)     Defendant’s Motion is DENIED as to Count I of Plaintiff’s Amended
                      Complaint;

              (3)     Count III of Plaintiff’s Amended Complaint is DISMISSED WITH
                      PREJUDICE; and,

              (4)     Plaintiff is granted LEAVE TO AMEND Counts II and IV through VI of
                      her Amended Complaint. If Plaintiff so elects to do so, she shall file her
                      Second Amended Complaint within twenty-one (21) days of the date of
                      this Order.


                                                           BY THE COURT:


                                                           /s/ C. Darnell Jones, II J.
                                                           C. Darnell Jones, II. J.
